Citation Nr: 0512888	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-16 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to nonservice-connected death pension benefits.

(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to service-
connected burial benefits are the subject of another decision 
under a different docket number.)


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from June 1940 to July 
1969.  The veteran died on April [redacted], 2003.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah.   


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2003.

2.  The appellant filed a claim of entitlement to improved 
death pension benefits, which was received at the RO on May 
22, 2003.

3.  The countable income exceeds $6,634.


CONCLUSION OF LAW

The appellant does not meet the income criteria for improved 
death pension benefit.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 
5107, 5110, 5312 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.271, 
3.272, 3.273, 3.400 (2004); 69 Fed. Reg. 18,426 (April 7, 
2004); 68 Fed. Reg. 5,342 (Feb. 3, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the June 20, 2003, determination and a June 
2004 statement of the case, the RO provided explicit notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the appellant.  In that 
regard, the RO enclosed forms with the June 20, 2003, letter 
denying the claim in which the appellant could show a change 
in financial circumstances.  Also, in July 2003 the appellant 
provided additional information and evidence regarding the 
veteran's burial expenses.  Although the RO did not provide 
explicit notice indicating that no information and evidence 
would be obtained by VA, the Board finds that any defect with 
respect to providing of the VCAA notice is harmless error.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  All the information and evidence needed to 
substantiate the claim was in the possession of the 
appellant.  Any error in not providing explicit notice 
regarding the responsibilities of VA was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the appellant on June 20, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the appellant was afforded the opportunity to provide 
additional information and evidence showing a change in 
financial circumstances.  The timing-of-notice error was 
sufficiently remedied by the process carried after the June 
20, 2003, determination so as to provide the appellant with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  Id.  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudication.  
Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
appellant provided all information and evidence necessary to 
adjudicate her claim.  The June 20, 2003, determination and 
the May 2004 statement of the case informed the appellant of 
the evidence in the possession of VA.  As it appears that VA 
has obtained all pertinent evidence, there is no duty to 
notify the appellant of an inability to obtain identified 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(e).

In a September 2004, VA informed the appellant that she 
should submit any additional evidence to the Board.  In 
response, the appellant in a statement received in October 
2004 indicated that she had no additional evidence.  Based on 
the above analysis, VA substantially complied with the fourth 
notice element - requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim - and in any event, based on the appellant's response, 
any lack of explicit request is harmless error.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

By the September 2004 letter, VA informed the appellant that 
her case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in her 
claim.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the appellant in the 
development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  



II.  Factual Background

The veteran died on April [redacted], 2003.  In a VA Form 21-534 
(application for dependency and indemnity compensation, death 
pension and accrued benefits by a surviving spouse or child 
(including death compensation, if applicable)) received on 
May 22, 2003, the appellant reported that her monthly Social 
Security income was $1,185.  She also reported that she 
received $5,000 in national service life insurance benefits.

In July 2003, the appellant submitted a VA Form 21-530 
(application for burial benefits) in which she reported that 
the veteran's total burial expenses were $2,993.07.  

III.  Legal Criteria

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title.  38 U.S.C.A. § 1541(a).  Each time there is an 
increase under 38 U.S.C.A. § 5312, the actual rates will be 
published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23.  Effective December 1, 2002, the maximum 
rate for surviving spouse alone was $6,497.  68 Fed. Reg. 
5,342 (Feb. 3, 2003).  Effective December 1, 2003, the 
maximum rate for surviving spouse alone was $6,634.  69 Fed. 
Reg. 18,426 (April 7, 2004).

The maximum rate of improved death pension for surviving 
spouse shall be reduced by the amount of the countable annual 
income of the surviving spouse.  38 C.F.R. § 3.23(b).  
Payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.

The types of income that are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

Expenses specified in paragraphs (h)(1) and (h)(2) of this 
section which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage. Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  38 C.F.R. § 
3.272(h).

Amounts paid by a surviving spouse or child of a veteran for 
the veteran's just debts, expenses of last illness and burial 
(to the extent such burial expenses are not reimbursed under 
chapter 23 of title 38 U.S.C.) will be deducted from the 
income of the surviving spouse or child.  38 C.F.R. 
§ 3.272(h)(1).

For the purpose of determining initial entitlement, the 
monthly rate of pension payable to the beneficiary shall be 
computed by reducing the beneficiary's applicable maximum 
pension rate by the beneficiary's countable income on the 
effective date of entitlement and dividing the remainder by 
12.  38 C.F.R. § 3.273.

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
of a veteran shall be the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(2).

IV. Analysis

The veteran died on April [redacted], 2003, and the appellant's 
application was received on May 22, 2003.  The question is 
whether her income for the 12-month annualized period 
exceeded the statutory limit.  In her application for VA 
death pension benefits, the appellant indicated that her 
Social Security income was $1,185 a month.  Therefore, her 
Social Security income for the 12-month annualized period was 
$14,220.  She also reported that she received $5000 in life 
insurance benefits.  The AOJ did not include that amount, 
presumably based on the date of receipt.  The Board notes the 
income derived from Social Security benefits is not excluded 
from countable income.  Burial expenses, however, are 
excluded from countable income to the extent that they are 
not reimbursed by VA.  The veteran's burial expenses were 
$2,993.07.  For purposes of this decision, the Board accepts 
$2,993.07 as the unrecovered expense.  The appellant's 
countable income for the 12-month annualized period is 
$11,226.93 ($14,220 - $2,993.07).  Effective December 1, 
2003, income cannot exceed $6,497.  Effective December 1, 
2004, income cannot exceed $6,634.  Since her income exceeded 
the statutory limit, the appellant is not entitled to VA 
nonservice-connected death pension benefits.

The Board acknowledges the appellant's statement that relying 
her Social Security benefits leaves her impoverished.  While 
we are sympathetic to the appellant's circumstances, we must 
nonetheless point out that the Board has no authority to 
ignore the governing law and VA regulations.  The governing 
criteria in this regard are explicit: if an appellant's 
annual countable income exceeds the maximum annual income 
limitations for improved death pension benefits, with 
consideration of specific exclusions, such as burial 
expenses, entitlement to such benefits may not be 
established.  Consequently, no viable, legal option is 
available to the Board at this time but to deny the 
appellant's claim.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


